PER CURIAM.
The appellant argues that the trial court’s failure to provide written reasons to justify a sentence that departed downward from the sentencing guidelines requires the case to be remanded to the trial court for sentencing within the guidelines.
Based upon the appellee’s correct acknowledgment that the trial court failed to enter the required written reasons for the downward departure, this case is remanded to the trial court for the purpose of allowing the defendant to either withdraw his pleas of guilty or to be resentenced within the sentencing guidelines.
Reversed and remanded with directions.